office_of_chief_counsel internal_revenue_service memorandum number release date cc pa majarboe posts-139082-11 uilc date date to lindsay a o'neil interest_abatement_coordinator technical services from gerald r ryan senior technician reviewer procedure administration subject authority of interest abatement coordinators issue sec_1 can interest abatement claims be resolved with a no consideration letter instead of a final_determination letter can an interest_abatement_coordinator iac enter into a closing_agreement to resolve the disallowance of an interest abatement claim background sb_se technical services provided the following information in this request for advice under current procedures when the service receives an interest abatement claim it is considered by an iac who makes the initial determination as to whether the claim should be allowed partially allowed or disallowed the taxpayer is then sent a letter that informs him of the iac’s initial determination and also informs him that he ha sec_30 days to seek additional consideration with the office of appeals appeals if he disagrees with the determination if days passes and the taxpayer does not contact appeals then the iac sends a final_determination letter to the taxpayer if however the taxpayer contacts appeals within the day period appeals will consider the claim anew if the requested abatement is ultimately disallowed appeals will issue the final_determination letter to the taxpayer the final_determination letter whether issued by an iac or appeals affords the taxpayer the ability pursuant to sec_6404 to posts-139082-11 challenge the service’s decision in the tax_court within days if the taxpayer does not petition the tax_court within days then the service’s decision is final and the service closes its case under the service’s current procedures an iac must wait until the service’s decision is final sometimes in excess of six months before closing the case in an attempt to streamline the procedures for resolving interest abatement claims sb_se technical services requested advice on issues concerning the denial of a taxpayer’s claim for interest abatement the first issue is whether iacs are required to send a final_determination letter as opposed to a no consideration letter for all interest abatement claims that contain the required information for processing there are two specific situations where you ask whether a no consideration letter could be used instead of a final_determination letter where the taxpayer is making a claim_for_abatement of interest that has been paid but the statutory period of limitations under sec_6511 on filing a claim_for_refund has expired and where the taxpayer requests interest abatement claiming that the service was not timely in processing the taxpayer’s amended_return which reported a reduction in tax our understanding is that the no consideration letter proposed would be comparable to the letter 916c claim incomplete for processing no consideration currently used by exam in various cases where a taxpayer’s claim is not processable additionally advice is sought whether a sec_7121 closing_agreement may be used to resolve claims where the taxpayer agrees to a determination disallowing interest abatement it is proposed that the use of a closing_agreement would allow a taxpayer who agrees to a partial or full disallowance of his abatement to settle the issue conclusively and with finality by issuing a no consideration letter or entering a closing_agreement an iac would immediately close out the case rather than waiting for the expiration of the period during which the taxpayer may administratively appeal or petition the tax_court to challenge the disallowance of the interest abatement claim law analysis sec_6404 provides that i n the case of any assessment of interest on- a any deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act or b any payment of any_tax described in sec_6212 to the extent that any unreasonable error or delay in such payment is attributable to such an officer_or_employee being erroneous or dilatory in performing a ministerial or managerial act the secretary may abate the assessment of all or any part of such interest for such period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment irm sec_6404 criteria sums up the criteria for making a claim under sec_6404 as follows posts-139082-11 the statutory period of limitations on filing a claim per sec_6511 is open the claim is for tax years beginning after date the claim relates to interest on taxes described in sec_6212 ie income estate gift and certain excise_taxes employment_taxes are specifically excluded an unreasonable error or delay occurred in relation to the performance of a ministerial or managerial act the error or delay occurred after the taxpayer was contacted in writing with respect to the examination deficiency or payment and no significant aspect of the error or delay can be attributed to the taxpayer_representative a request for abatement of interest previously paid also constitutes a claim_for_refund of that interest a claim_for_refund of interest is subject_to the normal period of limitations under sec_6511 such a claim must be filed within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later sec_6511 if a taxpayer requests an abatement of interest_paid and his claim is made after expiration of the sec_6511 period of limitations the service does not have any discretion to abate interest under sec_6404 likewise when a taxpayer requests interest abatement because the service did not timely address his amended_return which reported a reduction in tax sec_6404 is not applicable because the tax shown on the original return is a self-assessed liability and the subsequent acceptance of the amended_return does not create a deficiency even though sec_6404 would not apply in these two scenarios a final_determination letter is still appropriate for the reasons detailed below sec_6404 provides that the tax_court shall have jurisdiction over any_action brought by a taxpayer to determine whether the secretary’s failure to abate interest was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary’s final_determination not to abate such interest see 550_us_501 a claim_for_abatement and a final_determination by the service are prerequisites to tax_court review under sec_6404 see 110_tc_20 additionally the tax_court provides the exclusive forum for judicial review of the service’s refusal to abate interest hinck pincite in enacting sec_6404 congress gave the tax_court jurisdiction to review whether the service’s failure to abate interest was an abuse_of_discretion the tax_court has held that it has broad jurisdiction to review the service’s determinations not to abate interest see 112_tc_19 the service should not take any_action that could be construed as limiting this jurisdiction because the tax_court has exclusive jurisdiction to review the service’s refusal to abate interest by if after examining the amended_return an additional liability is assessed sec_6404 may be applicable to any interest that accrues on the additional liability but only if it is determined that there was a ministerial or managerial error or delay after the taxpayer was contacted in writing posts-139082-11 failing to provide a final_determination as required under sec_6404 the service would be denying the taxpayer access to challenge its determination in any legal forum moreover the tax_court could find a no consideration letter by the service a final_determination anyway for purposes of conferring sec_6404 jurisdiction even if the tax_court refused to review a no consideration letter issued by the service finality might never be achieved in these cases because the taxpayer would have the right to continue submitting his interest abatement claim until he received a final_determination letter and the corresponding tax_court rights although the service’s authority to abate interest is only triggered once the statutory requirements for abatement are met any consideration by the service of whether the statutory requirements are met in a particular claim is subject_to review by the tax_court thus where the service receives a processable2 claim for interest abatement such claim must be considered and if the requested abatement is disallowed a final_determination letter should follow sec_7121 of the internal_revenue_code authorizes the treasury secretary or_his_delegate to enter into binding agreements with a taxpayer relating to the liability of such person in respect of any internal revenue tax for any taxable_period these agreements are referred to as closing agreements sec_7121 provides that a closing_agreement is final and conclusive and except upon a showing of fraud or malfeasance or misrepresentation of a material fact the case shall not be reopened as to the matters agreed upon or the agreement modified a closing_agreement sometimes is erroneously equated to a contract because it is limited by statute a closing_agreement is less flexible than a contract under general contract law principles parties to a contract are not locked into a contract’s terms forever parties to a contract are ordinarily as free to change the contract terms after making them as they were to make the contract in the first instance restatement first of contracts sec_408 conversely the closing_agreement statutory requirement of finality distinguishes a closing_agreement from a regular contract although the interpretation of closing agreements is governed by federal common_law contract principles 75_f3d_1146 7th cir where the closing_agreement statute conflicts with general and otherwise governing contract law principles the statute governs 42_fedclaims_267 aff’d 215_f3d_1343 fed cir thus while contract law generally governs closing agreements the statutory requirement of finality trumps any general contract law principle that would allow a closing_agreement to be modified or changed in practice this means that once a closing_agreement is made it is final conclusive and binding upon both the taxpayer and irs for the purpose of the agreement is to terminate and dispose_of tax controversies once and for all barring one of the statutory exceptions of fraud malfeasance or a misrepresentation of material a claim would be non-processable where a taxpayer failed to submit the information required to make a determination for example a statement i should not have to pay interest standing alone without reference to a specific liability or tax_year would not be a processable claim for interest abatement in the case of a non-processable claim a no consideration letter is appropriate the taxpayer then has the ability to provide any information necessary for the consideration of the claim posts-139082-11 fact s o liquidating_partnership v commis291_f3d_454 7th cir the notion being that where the taxpayer agrees that the determination is just and the department thinks it is just they can come to an agreement and clean it up forever hearings on h_r before the senate committee on finance 67th congress 1st sess statement of t s adams tax advisor treas dept the authority to enter into these final and conclusive agreements has not been delegated lightly delegation_order formerly known as do-97 rev found at irm is the general delegation_order regarding closing agreements do delegates the authority to enter into and approve a written_agreement with any person relating to the internal revenue tax_liability of such person for a taxable_period ended prior to the date of the agreement irm a closing_agreement involving interest abatement would be covered under this delegation_order as it involves an internal revenue tax_liability for a taxable_period that would have ended prior to the date of the closing_agreement do provides that with respect to sb_se this authority is delegated no lower than to sb_se director of compliance irm dollar_figure effective date the title of director of compliance was replaced by several directorships including the sb_se director of examination thus the sb_se director of examination would have authority to enter into this type of closing_agreement since sb_se technical services reports to the sb_se director of examination there is no one within sb_se technical services with the requisite authority to sign such a closing_agreement thus neither an individual interest_abatement_coordinator nor a manager in the technical services group to whom the interest_abatement_coordinator would report would have the requisite authority to enter into such an agreement for a case within the jurisdiction of sb_se conclusion sec_1 a no consideration letter is appropriate only in very limited circumstances where a taxpayer fails to submit the information required for consideration of the interest abatement claim otherwise any consideration by the service of whether the statutory requirements for interest abatement are met in a particular claim is subject_to review by the tax_court therefore if a claim is disallowed the taxpayer should receive a final_determination letter an interest_abatement_coordinator does not have the requisite authority to enter into a closing_agreement regarding an interest abatement issue the lowest representative of the service within sb_se who would have the authority to do so would be the sb_se director of examination certainly an iac could solicit such a closing_agreement but an interest abatement claim issue within the jurisdiction of sb_se would have to be executed on behalf of the commissioner by the sb_se director of examination
